Citation Nr: 1813941	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-60 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2018, the Veteran testified before the undersigned at a videoconference hearing; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's tinnitus was incurred in or caused by his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017).

The Veteran contends that his exposure to acoustic trauma during active service resulted in him having tinnitus.  Although the August 2016 VA audiology examination reflects the Veteran reports not having tinnitus, the Veteran has since testified before Board that he experiences ringing in both his ears.  See August 2016 VA Audiogram at page 24.  Indeed, during the January 2018 hearing before the Board, the Veteran explained that although he does not remember being asked specifically about the ringing in his ears, he is sure he would not have been able to identify or recognize this symptom by its technical term, tinnitus, and as a result, may have responded negatively to the examiners question.  The Veteran does however maintain that he experiences a current ringing in his ears and has since his active service.  The Veteran is competent to state that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 30, 744 (2002) ("ringing in the ears is capable of lay observation").  

Service treatment records are absent for any complaint, diagnosis and/or treatment of tinnitus during service.  The Veteran testified before the Board in January 2018, that during active service he was a member of the self-propelled anti-tank company (SPAT) and did not wear ear protection.  "I was a driver, and when they would fire this cannon off, we would hold our ears.  It helped, but it didn't help enough, and it was loud."  See January 2018 Hearing Transcript at page 4.  The Veteran further testified that he remembered his ears would sting a lot and "[he] could hear it ringing after they fired."  Id. at 5.  The Veteran also testified that during his active service he fired his rifle at the range without the benefit of ear protection.  The Veteran's DD 214 reflects that he received an expert badge as a rifleman.  The Veteran credibly testified to being exposed to loud noises in service, including tank cannon fire and rifle fire without the benefit of ear protection.  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

The Veteran was exposed to loud artillery and heavy cannon fire noises in service.  The lay evidence shows that the Veteran now has bilateral tinnitus.  The lay evidence demonstrates that the tinnitus originated during active service and has continued to the present day.  The Veteran's statements regarding onset and continuance of tinnitus symptoms are competent, credible and probative.  He has provided credible testimony as to why he did not report tinnitus at his VA examination, and he is already service-connected for a bilateral hearing loss disability due to in-service noise exposure.  Resolving any doubt in the Veteran's favor, the Board finds that tinnitus was incurred in active service.  For these reasons, the criteria for service connection for tinnitus have been met, and the Board is granting service connection.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


